In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00039-CV
                               __________________

                    IN THE INTEREST OF A.H.
__________________________________________________________________

                On Appeal from the 279th District Court
                       Jefferson County, Texas
                      Trial Cause No. F-236,103
__________________________________________________________________

                           MEMORANDUM OPINION

      Mother 1 appeals from an order terminating her parental rights to her

seven-month-old baby, A.H. The trial court found, by clear and convincing evidence,

that statutory grounds exist for termination of Mother’s parental rights and that

termination of her parental rights would be in the best interest of the child. See Tex.

Fam. Code Ann. § 161.001(b)(1)(D), (E), (O), (2). The order also terminated the

parental rights of the child’s unknown father. 2


      1
         We refer to the appellant as “Mother” and her child as “A.H.” to protect their
identities. See Tex. R. App. P. 9.8(b)(2). Mother was sixteen years old when the suit
was filed. Mother was eighteen years old at the time the trial court entered its
termination order.
       2
         The father is not a party to this appeal.
                                             1
      Mother’s appointed counsel submitted a brief in which counsel contends that

there are no meritorious issues for appeal and that the appeal is frivolous. See Anders

v. California, 386 U.S. 738 (1967); In the Interest of L.D.T., 161 S.W.3d 728, 731

(Tex. App.—Beaumont 2005, no pet.) (holding that Anders procedures apply in

parental-rights termination cases). The brief presents counsel’s professional

evaluation of the record and explains why no arguable grounds exist to overturn the

trial court’s judgment. Mother’s appellate counsel has represented to the Court that

he gave Mother a copy of the brief that was filed, notified Mother of her right to file

a pro se brief, and provided Mother a copy of the appellate record. The Court notified

Mother of her right to file a pro se response and the deadline for doing so. The

Court’s records show that Mother did not file a response.

      We have independently evaluated the appellate record and counsel’s brief. See

Penson v. Ohio, 488 U.S. 75, 80 (1988) (citing Anders, 386 U.S. at 744); Bledsoe v.

State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005); In re K.R.C., 346 S.W.3d

618, 619 (Tex. App.—El Paso 2009, no pet.). Based on our review of the record, we

conclude that no arguable grounds exist to support an appeal from the trial court’s

judgment, and we have found nothing that would arguably support an appeal. See

Bledsoe, 178 S.W.3d at 827-28 (“Due to the nature of Anders briefs, by indicating

in the opinion that it considered the issues raised in the briefs and reviewed the record

for reversible error but found none, the court of appeals met the requirements of

                                           2
Texas Rule of Appellate Procedure 47.1.”); In re K.R.C., 346 S.W.3d at 619.

Therefore, we find it unnecessary to order appointment of new counsel to re-brief

this appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

      We affirm the trial court’s order terminating Mother’s parental rights. We

deny the motion to withdraw filed by Mother’s court-appointed appellate counsel

because an attorney’s duty extends through the exhaustion or waiver of all appeals.

See Tex. Fam. Code Ann. § 107.016(3)(B); In re P.M., 520 S.W.3d 24, 27 (Tex.

2016). Should Mother decide to pursue an appeal to the Supreme Court of Texas,

counsel’s obligations to Mother can be met “by filing a petition for review that

satisfies the standards for an Anders brief.” See In re P.M., 520 S.W.3d at 27-28.

      AFFIRMED.



                                                    _________________________
                                                        LEANNE JOHNSON
                                                              Justice

Submitted on June 28, 2021
Opinion Delivered July 15, 2021

Before Golemon, C.J., Horton and Johnson, JJ.




                                         3